DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, SEQ ID NOs: 31 and 33, and triple negative breast cancer, in the reply filed on 11/5/20 is acknowledged.
Claims 1-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/5/20.
It is noted that claim 1 does not end with a period.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 11-13, 17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 10,053,696 B2), in view of Holvoet et al. (WO 2015/127517 A1).
Chen et al. teach breast cancer treatment methods via delivery of miR-489 and teach that the methods are particularly beneficial in the treatment of HER2 positive breast cancers (abstract).
in vivo (background/summary).
Chen et al. teach:
(44) Embodiments also contemplate the administration of miRNA mimics of miR-489. Mimics include nucleotide sequences that function in a fashion that is substantially similar to sequences of miRNA disclosed herein. In some embodiments, the mimic miRNA includes a sequence displaying at least 80% sequence identity to the sequence of human miR-489 (SEQ ID NO: 1 or SEQ ID NO: 2). In some embodiments, the miRNA includes a sequence displaying at least 90% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2. In some embodiments, the miRNA includes a sequence displaying at least 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98% or 99% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2.
Chen et al. teach:
(38) TABLE-US-00001 (SEQ ID NO: 1) gtggcagcttggtggtcgtatgtgtgacgccatttacttgaacctttaggagtgacatcacatatacggcagctaaactgctac
(39) In one embodiment, the miR-489 sequence can be the mature RNA sequence as follows (miRBase accession number M10003124):
(40) TABLE-US-00002 (SEQ ID NO: 2) guggcagcuu gguggucgua ugugugacgc cauuuacuug aaccuuuacc agugacauca cauauacggc agcuaaacug cuac

Additionally, Chen et al. teach a sequence that is 100% identical to instant SEQ ID NO: 31 (see SEQ ID NO: 4 of Chen et al.)

Chen et al. teach:
(76) According to one embodiment, methods can include a detection step to ascertain whether a subject has breast cancer. For example, a sample from a subject suspected of having cancer can be tested to determine the relative expression levels of miR-489, HER2 and/or SHP2. For example, a test sample from the animal demonstrating that the ratio of miR-489 to HER2 or SHP2 is about 0.5 or less, about 0.4 or less, or about 0.3 or less can be indicative of a breast cancer diagnosis.
(45) miRNA-489 mimics are available and known in the art, for instance from Dharmacon, a division of GE Healthcare. A miRNA-489 mimic can include modifications as compared to an endogenous miRNA, such as natural residues or non-natural residues substituted at one or more positions with respect to the endogenous miR-489 sequence. Examples of nucleotides that can be employed in miR-489 mimics can include, without limitation, 5-fluorouracil.
 (63) Methods of treating breast cancer according to the present disclosure can include administering to a subject a therapeutically effective amount of a miR-489 nucleotide. It should be understood that both human and veterinary uses are contemplated. In one embodiment, a miR-489 nucleotide can be administered in conjunction with one or more other anti-cancer or chemotherapeutic agents as are generally known in the art.
Chen et al. teach that the breast cancer can be ductal carcinoma (89).

(59) The miR-489 nucleic acid molecule, expression cassette and/or vector can be introduced to a cell by any method including, but not limited to, calcium-mediated transformation, electroporation, microinjection, lipofection, particle bombardment and the like. The miR-489 can generally be delivered in a physiological solution such as saline or buffered saline. The miR-489 can also be delivered in a vehicle such as a population of liposomes, exosomes or microvesicles.
(59) The miR-489 nucleic acid molecule, expression cassette and/or vector can be introduced to a cell by any method including, but not limited to, calcium-mediated transformation, electroporation, microinjection, lipofection, particle bombardment and the like. The miR-489 can generally be delivered in a physiological solution such as saline or buffered saline. The miR-489 can also be delivered in a vehicle such as a population of liposomes, exosomes or microvesicles.
Therefore, Chen et al. teach a method of treating a human with breast cancer via administering to a subject an effective amount of a composition comprising a modified miR-489 and teaches a diagnosis step.
Chen et al. teaches that overexpression of miR-489 inhibits breast cancer cell growth (102) and would therefore inhibit progression.  Delivery of miR-489 inhibited cell proliferation in all of the four tested breast cancer cell lines and conversely, knockdown of miR-489 increased cell proliferation (103)(Figure 11).  Chen et al. teaches that miR-489 plays a role in breast cancer progression (97)(103)(114).
Chen et al. teach that tissue samples were collected from patients who were diagnosed with invasive breast ductal carcinoma (89).

Chen et al. teaches that a method can include diagnosing breast cancer. For instance, a method can include determining the ratio of miR-489 to HER2 in a sample to diagnose cancer in a subject from which the sample is obtained or derived. The method can also include treating the cancer through delivery of a polynucleotide comprising a microRNA-489 nucleic acid sequence to the cancer cells (8).
(2) FIG. 1 presents a general feedback loop in which HER2 signaling through SHP2 and ERK promotes cell proliferation and inhibits miR-489 expression, and in which miR-489 down-regulates both HER2 and SHP2 directly to inhibit cell proliferation.
Since Chen et al. teach various modifications that can be incorporated into miRNA mimics and teach that the list is without limitation, it would have been obvious to incorporate 2’-fluoro 5-fluorouracil modifications, which were routinely incorporated into miRNA mimics in the art and taught by Chen et al.  One would reasonably expect for the modification to be successful and for the same purpose as the modifications taught by Chen et al.
For example, Holvoet et al. teaches that a miRNA mimic is an agent used to increase the expression and/or function of a miRNA.  The miRNA mimic can also increase, supplement, or replace the function of a natural miRNA.  In one embodiment, the miRNA mimic may be a polynucleotide comprising the mature miRNA sequence. In another embodiment, the miRNA mimic   may be a polynucleotide comprising the pri-
Therefore, it would have been obvious to incorporate the modifications into the mature miRNA sequence, the pri-miRNA, or the pre-mRNA.
Placement of the modifications is considered to be a matter of design choice and well within the technical grasp of one or ordinary skill in the art.  Applicant has not demonstrated any unexpected result for the specific placement of the modifications of SEQ ID NO: 32.  It was known to incorporate fluoro modifications into miRNA mimics and it was known to deliver miR-489 to treat breast cancer.
With regards to triple negative breast cancer, the elected species, there is no apparent motivation in the art or expectation of success in treating triple negative breast cancer, which is not a HER2 positive breast cancer.  The instant specification demonstrates delivery of miR-489 to MDA-MB-231 triple negative breast cancer cells and a resultant reduction of the rate of cell proliferation compared to controls.

Response to Arguments
It is noted that the instant claims do not recite a length limitation and therefore encompass longer sequences that comprise instantly recited SEQ ID NO: 32, which is a broader genus of possible modification patterns than being limited to SEQ ID NO: 32 alone.
Manoharan et al. (US 2011/0269814 A1) teach fully 2’F modified miRNA mimics.  The instant claims use open claim language and therefore can comprise additional modifications.  It was known to incorporate 2’ F modifications, as taught by the cited 
Applicant argues that Holvoet discloses miRNA generally, not miR-489 specifically, can include 2’-fluoro modifications for the assessment of cardiovascular risk, not for the treatment of breast cancer.  The intended use does not change the fact that the modification was known to be incorporated into miRNA mimics, not for specific treatment but for increasing stability of the miRNA mimic, which would be desirable in any treatment method.  Additionally, Chen teaches incorporation of 5-fluorouracils and teaches that modifications are incorporated to increase the biological stability of the miR-489 nucleic acids (46).  Holvoet et al. is not relied upon for any teaching regarding miR-489, but rather the incorporation of 2’-fluoro modifications.  
Placement of the modifications is considered to be a matter of design choice and well within the technical grasp of one or ordinary skill in the art.  Applicant has not demonstrated any unexpected result for the specific placement of the modifications of SEQ ID NO: 32.  It was known to incorporate fluoro modifications into miRNA mimics and it was known to deliver miR-489 to treat breast cancer.
Applicant’s arguments appear to be limited to the modification pattern of the F modifications and not to the prior art teaching of delivering the same mimic to treat breast cancer.  It was known to deliver the same sequence of mimic to treat the same disease and to incorporate the same type of modification to increase the biological stability of the compound.  Applicant has not demonstrated any unexpected result for 
Contrary to applicant’s argument, there was a recognized problem of miRNA mimic stability and the solution is incorporation of chemical modifications.  There are a finite number of locations for the modification to be incorporated at and it is known in the art that modifications can be incorporated a varying amounts and positions.  There would be a reasonable expectation of success at arriving at various quantities and locations within the instant claim breadth that result in active molecules.
The specification demonstrates drastic reduction in tumor size for breast cancer xenografts after treatment with SEQ ID NO: 32 when compared to mice treated with negative control miRNAs and mice treated with native miR-489. However, this is consistent with the expectation of increased stability of incorporating F modifications in the prior art compared to unmodified mimics.  The specification does not demonstrate any unexpected result in this specific modification pattern compared to incorporation of the modification in any other modification pattern.  It was known to incorporate the same type of modification and increased stability and therefore treatment effect would be expected compared to unmodified mimic.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AMY H BOWMAN/Primary Examiner, Art Unit 1635